DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “Includes” should read “includes”.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both a detection and data retrieval system and white diffused bar lights (Paragraph 150, 153).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "146" and "14" have both been used to designate a first detection zone (Paragraph 152). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, 19-21 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the fluorescent mark".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitations "the base layer", "the fluorescent layer" and "the uppermost protective layer".  There is insufficient antecedent basis for these limitations in the claim.
Claims 4, 15, 21 and 37 recite “suitable”, regarding a coding structure in claim 4, a marking or coding system in claims 15 and 21, and an industrial alpha, numerical or alphanumeric coding process in claim 37. The term "suitable" is a relative term which renders each of these claims indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
 Claim 20 is rejected as it is dependent on a previously rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 13-15, 19, 27, 34, 36-37, 44-45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (WO 0044508).
Regarding claim 1, Schmidt et al. (WO 0044508) teaches a method of marking a product with a machine readable code (Page 1 lines 4-8), the method comprising the steps of: 
creating a trained database of digital images of marked products (Page 7 lines 12-17); 
applying a machine readable code (Page 6 lines 3-7) to at least a portion of the product or its packaging (Page 6 lines 8-14, 22-24); 
reading and validating the code applied to the product (Page 7 lines 9-12); 
exposing the product to an excitation condition such that the machine readable code fluoresces to allow recovery of the machine readable code (Page 7 lines 4-6); and 
capturing a first image of the fluorescing shape or colour (Page 7 lines 15-25) of the machine readable code and matching the captured first image with the trained database (Page 7 line 30-Page 8 line 2) to allow at least the manufacturer or brand of the product to be identified (Page 6 lines 6-7, 25-28). 
Regarding claim 2, Schmidt et al. (WO 0044508) teaches a method of marking a product with a machine readable code further comprising the steps of: 
correlating the recovered data from the machine readable code with the identified manufacturer or brand of the product (Page 7 line 30-Page 8 line 2); and 
securely storing the correlated data in a remote database or cloud-based portal with timestamp and/or tracking information and/or metadata of the product (Page 7 lines 22-23). 
Regarding claim 3, Schmidt et al. (WO 0044508) teaches a method of marking a product with a machine readable code further comprising the step of: 
separating the product from a mixed feedstock for onward recycling based on the detected fluorescing shape or colour of the machine readable code (Page 8 lines 12-16). 
Regarding claim 4, Schmidt et al. (WO 0044508) teaches a method of marking a product with a machine readable code wherein the machine readable code is a 1D, 2D or 3D barcode, data matrix or QR code or any other suitable coding structure (Page 5 lines 22-25). 
Regarding claim 7, Schmidt et al. (WO 0044508) teaches a method of marking a product with a machine readable code wherein the recovered data in the machine readable code includes production data and/or PRN and/or PERN and/or EPR compliance information (Page 6 lines 1-2). 
Regarding claim 10, Schmidt et al. (WO 0044508) teaches a method of marking a product with a machine readable code wherein the machine readable code is a 2D data matrix which fluoresces red or orange under UV excitation (Page 5 lines 23-26, Page 9 lines 2-3). 
Regarding claim 13, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a product for subsequent recycling (Page 4 lines 11-17), comprising the step of: 
marking an exposed outer surface of the product (Page 6 lines 8-10) and/or a portion of the product beneath any sleeve or labelling attached thereto (Page 6 lines 14-18) with a first trace signature (Page 6 lines 25-28) being representative of the manufacturer of the product (Page 6 lines 25-28). 
Regarding claim 14, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a product for subsequent recycling wherein the first trace signature being any chemical or physical marker capable of being read at a detector (Page 7 lines 12-13).
Regarding claim 15, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a product for subsequent recycling wherein the first trace signature is at least one ultraviolet (UV), NIR and/or infrared (IR) readable dot (Page 6 lines 22-23, Page 7 lines 4-8) being applied to the product using continuous inkjet printing or any other suitable marking or coding system (Page 6 lines 3-7). 
Regarding claim 19, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a product for subsequent recycling wherein the fluorescent mark is applied as a luminescent or fluorescent ink (Page 6 lines 3-7). 
Regarding claim 27, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a product for subsequent recycling wherein the first trace signature is detectable by its outer shape and/or visible colour and/or an alphanumeric identifier (Page 5 lines 22-25).
Regarding claim 34, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a product for subsequent recycling further comprising the step of: 
marking a surface of the product with a second trace signature (Page 5 lines 22-27) being representative of the brand or composition of the product (Page 5 line 29-Page 6 line 2). 
Regarding claim 36, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a product for subsequent recycling further comprising the step of: 
marking a surface of the product with a plurality of trace signatures (Page 6 lines 25-28) being representative of the source of manufacture and/or base polymer manufacturer and/or polymer material and/or material grade and/or brand of product (Page 5 line 29-Page 6 line 2), and which enables the subsequent separation (Page 7 line 30-Page 8 line 2) of the product based on the detected attributes of the product (Page 7 lines 12-15). 
Regarding claim 44, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a target recyclable product in a continuous feedstock of mixed recyclable products (Page 7 lines 2-6, line 20-Page 8 line 2), comprising the steps of: 
capturing a digital image of the recyclable product (Page 7 lines 12-17); 
creating a trained database of digital images of recyclable products (Page 7 lines 22-31); 
recognising a recyclable product present in a digital image (Page 7 lines 30-31); and 
matching the information from a product database with the recognised image of a target recyclable product (Page 7 line 30-Page 8 line 2). 
Regarding claim 45, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a target recyclable product in a continuous feedstock of mixed recyclable products further comprising the step of: 
separating the target recyclable product from the feedstock for subsequent recycling (Page 8 lines 3-16).
Regarding claim 47, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a target recyclable product in a continuous feedstock of mixed recyclable products wherein the target recyclable product is separated from the feedstock based on the manufacturer or brand of the product (Page 8 lines 8-14). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO 0044508) in view of Hans-Jurgen et al. (WO 0228954). An English translation for Hans-Jurgen et al. (WO 0228954) has been provided herein. 
Regarding claim 20, Schmidt et al. (WO 0044508) lacks teaching a method of uniquely identifying a product for subsequent recycling wherein the fluorescent mark is applied having a base layer being in contact with the product; a fluorescent layer on top of the base layer; and an uppermost protective layer on top of the fluorescent layer.
Hans-Jurgen et al. (WO 0228954) teaches a method of uniquely identifying a product for subsequent recycling (Page 4 lines 124-137) wherein a fluorescent mark is applied (Page 2 line 38) 
Hans-Jurgen et al. (WO 0228954) explains that objects may be identified clearly if the fluorescent mark is overlaid by substances that adhere or are mixed with the materials (Page 2 line 78-Page 3 line 80), and allows for more than one marker to be used to identify more complex information (Page 3 lines 81-86), and finally prevents errors in detection by having more intense signals (Page 3 lines 87-91).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt et al. (WO 0044508) to include a fluorescent mark having a base layer, a fluorescent layer, and an uppermost protective layer as taught by Hans-Jurgen et al. (WO 0228954) in order to more accurately identify objects while providing complex information. 
Regarding claim 21, Schmidt et al. (WO 0044508) teaches a method of uniquely identifying a product for subsequent recycling wherein the fluorescent mark is applied via a continuous inline inkjet printing process or any other suitable marking or coding system (Page 6 lines 3-7). Schmidt et al. lacks teaching a fluorescent mark applied having a base layer, the fluorescent layer, and an uppermost protective layer as stated regarding claim 20. 
Hans-Jurgen et al. (WO 0228954) teaches a method of uniquely identifying a product for subsequent recycling (Page 4 lines 124-137) wherein the base layer, the fluorescent layer and the uppermost protective layer (Page 4 line 162-Page 5 line 169) are applied via a continuous inline inkjet printing process or any other suitable marking or coding system (Page 5 lines 166-169).
As mentioned previously regarding claim 20, Hans-Jurgen et al. (WO 0228954) explains that objects may be identified clearly if the fluorescent mark is overlaid by substances that adhere or are mixed with the materials (Page 2 line 78-Page 3 line 80), and allows for more than one marker to be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt et al. (WO 0044508) to include a fluorescent mark having a base layer, a fluorescent layer, and an uppermost protective layer as taught by Hans-Jurgen et al. (WO 0228954) in order to more accurately identify objects while providing complex information.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO 0044508) in view of Garcia, JR. et al. (US 2017/0014868). 
Regarding claim 48, Schmidt et al. (WO 0044508) lacks teaching a method of uniquely identifying a target recyclable product in a continuous feedstock of mixed recyclable products wherein the training and recognising steps are achieved using a neural network.
Garcia, JR. et al. (US 2017/0014868) teaches a method of uniquely identifying a target recyclable product (Paragraph 0040 lines 1-10, Paragraph 0043 lines 1-13) in a continuous feedstock of mixed recyclable products wherein the training and recognising steps are achieved using a neural network (Paragraph 0162 lines 1-6). 
Garcia, JR. et al. (US 2017/0014868) states that a neural network system is capable of learning the identification of unknown materials, thus providing a more flexible system which results in a more reliable separation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt et al. (WO 0044508) to include training and recognizing of recyclable products with a neural network as taught by Garcia, JR. et al. (US 2017/0014868) in order to provide a more flexible and reliable system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653